Citation Nr: 0814780	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to January 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO, which in pertinent part denied service connection for 
liver disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  After a thorough review of the claims 
folder, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

In seeking service connection for liver disease, the veteran 
has submitted a statement dated in March 2004 concerning his 
belief that his high liver enzyme readings are possibly the 
result of inservice chemical exposure.  Specifically, he 
claims he was exposed to chemicals while stationed at a 
classified location in Nevada from 1986 to 1988 and at 
Holloman Air Force Base (AFB) in New Mexico from 1992 to 
1995.  The veteran states that he worked on the F-117 Stealth 
Fighter and used NAPTHA, acetone and many other unidentified 
substances.  

Service personnel records indicate that the veteran was 
assigned to a classified location from March 1984 to February 
1988 and to Holloman AFB from January 1992 to January 1995.  
The records also show that his duties included, among other 
things, installation, inspection, maintenance, repair, 
modification and troubleshooting of the integrated avionics 
system.  The records also confirm that he worked on the F-117 
Stealth Fighter at Holloman AFB.

There is competent medical evidence showing that the veteran 
has elevated liver enzymes.  The Board acknowledges that 
elevated liver enzymes represent a laboratory finding and are 
not, in and of themselves, a disability for VA purposes.  
However, in several medical reports dated in 2004, Dr. M.S. 
stated that the veteran's elevated liver enzymes were most 
likely related to fatty liver disease.  In a March 2004 
opinion, Dr. M.S. recommended a liver biopsy to diagnose and 
determine the extent of the fatty liver disease.  To date, 
there is no record that a liver biopsy has been performed.  
Likewise, a VA medical examination has not yet been 
conducted.  

On remand the AOJ should provide the veteran with a VA 
examination to determine whether he has fatty liver disease 
or any other liver disability and, if so, whether such 
disease is related to military service, to include claimed 
inservice exposure to chemicals.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  (The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.)  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should schedule the veteran for 
a VA medical examination to determine 
whether he currently has a liver 
disability to include fatty liver disease.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  (a) The examiner should 
list any current diagnoses of a liver 
disability manifested by the veteran; (b) 
For any such diagnosis, the examiner 
should render an opinion as to whether the 
currently diagnosed disorder is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the veteran's military service (1976-
1995), to include claimed chemical 
exposure, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
probability).  

2.	Thereafter, the AOJ should readjudicate 
the claim for service connection for liver 
disease.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



